COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE MATTER OF:                             §              No. 08-14-00144-CV

 E. O. E.                                      §                Appeal from the

 A JUVENILE                                    §           65th Judicial District Court

                                               §            of El Paso County, Texas

                      Appellant.               §                 (TC#1000902)

                                               §



                                          ORDER

       The Court GRANTS the Appellee’s, third motion for extension of time within which to

file the brief until March 18, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 18, 2015.

       IT IS SO ORDERED this 18th day of February, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ